Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This action is responsive to the Amendment to RCE filed on 12/9/2020 to the Application filed on 4/17/2017.  
This application is a continuation-in-part of and claims priority to U.S. patent application Ser. No. 13/837,478 filed Mar. 15, 2013.
Claims 1-2, 5-10, and 22 are pending in the case.  Claim 1 is an independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 23 December 2020 and 29 December 2020 by applicant’s representative Timothy Bechen.

	Please replace the following claims: 

1. (Currently Amended) A method for multi-party communication comprising: 
connecting to a network communication engine from a mobile communication interface operating on a mobile device; 

offering 
connecting the user to a selected communication channel, the user communicating with the selected communication channel using a communication mode of at least one of: an open mode; and a touch-to-talk mode, wherein the open mode is bi-directional communication for transmitting both a user input and a channel output and the touch-to-talk mode is muted bi-directional communication only transmitting the channel output until a talk activation signal facilitates transmission of the user input in response to a talk activation button engaged by the user while generating the user input;
engaging in communication with a plurality of the additional users across the selected communication channel; 
receiving from a channel moderator a user selection for changing the communication mode; and 
updating the user communication with the selected communication channel based on the change in the communication mode
receiving a whisper mode request from the user, the whisper mode request being submitted to a second user of the plurality of additional users within the selected communication channel; and in response to the whisper mode request, communicating between the user and the second user independent of and without disrupting the connection of the user and the second user with the selected communication channel.

22. (Canceled)



ALLOWABLE SUBJECT MATTER

Claims 1-2 and 5-10 are allowed with the examiner’s amendment noted above.


Conclusion

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175